                 Case 3:19-cv-05241 Document 1 Filed 04/01/19 Page 1 of 13



 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9                          WESTERN DISTRICT OF WASHINGTON
                                    AT TACOMA
10

11
     UNITED STATES OF AMERICA,                 )   Case No.:
12                                             )
13
                   Plaintiff,                  )   IN ADMIRALTY
                                               )
14         vs.                                 )   VERIFIED COMPLAINT OF THE
15
                                               )   UNITED STATES
     BETTY J. REES, formerly known as          )
16   BETTY J. WIGHT,                           )
17
                                               )
                   Defendant.                  )
18

19
           Plaintiff, the United States of America, alleges upon information and belief as
20

21
     follows:

22
                                GENERAL ALLEGATIONS
23
           1.     This is a case of admiralty and maritime jurisdiction against defendant
24

25   BETTY J. REES (formerly known as BETTY J. WIGHT, and hereafter referred to as
26
     “BETTY J. REES” OR “Defendant”), an individual, as hereinafter more fully appears,
27

28   VERIFIED COMPLAINT                    1                                   U.S. Department of Justice
     Case No.:                                                               Torts Branch, Civil Division
                                                               450 Golden Gate Avenue, P.O. Box 36028
                                                               San Francisco, CA 94102, (415) 436-6645
                 Case 3:19-cv-05241 Document 1 Filed 04/01/19 Page 2 of 13



 1
     and within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure.
 2
            2.     The United States expressly reserves the right to amend this Complaint to
 3

 4   include, inter alia, additional claims and additional parties.

 5          3.     The United States is authorized to bring this suit pursuant to 28 U.S.C. §
 6
     1345, 33 U.S.C. §§ 1321 and 2717.
 7

 8
            4.     Venue is properly in this Court pursuant to 28 U.S.C. §§ 1391, and 33 U.S.C.

 9   § 2717.
10
            5.     The United States also brings this action on behalf of the Oil Spill Liability
11

12
     Trust Fund (“Fund”), pursuant to the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.,

13   to recover any and all removal costs and damages incurred directly by the Fund, any
14
     removal costs and damages incurred by the Fund through compensation paid to any
15
     claimant, and all costs incurred by the Fund by reason of any such claims, including
16

17   interest, prejudgment interest, adjudicative costs, and attorney's fees.
18
            6.     Pursuant to the Oil Pollution Act of 1990, 33 U.S.C. § 2712(f), the United
19
     States has acquired by subrogation, or may in the future acquire by subrogation, the rights
20

21   of any claimant or State paid compensation from the Fund, and the United States
22
     specifically reserves the right to amend this Verified Complaint to assert any or all such
23
     subrogated rights and claims.
24

25          7.     At all times material herein, the P/C MY BOAT (hereafter “MY BOAT” or
26   “Vessel”) was a vessel, inter alia, owned and operated in the United States and at all times
27
     material herein was within the jurisdiction of this Court, including at the time of the
28   VERIFIED COMPLAINT                         2                               U.S. Department of Justice
     Case No.:                                                                Torts Branch, Civil Division
                                                                450 Golden Gate Avenue, P.O. Box 36028
                                                                San Francisco, CA 94102, (415) 436-6645
                  Case 3:19-cv-05241 Document 1 Filed 04/01/19 Page 3 of 13



 1
     incident that is the subject of this action.
 2
            8.      Defendant BETTY J. REES, pursuant to information or belief, is a resident
 3

 4   of Port Orchard, Washington. At all material times BETTY J. REES was within this

 5   district and within the jurisdiction of this Court, including, but not limited to, through
 6
     ownership and operation of the MY BOAT at the time of, and with respect to, the matters
 7

 8
     sued upon herein.

 9          9.      At all times material herein, defendant BETTY J. REES owned the MY
10
     BOAT.
11

12
            10.     At all times material herein, defendant BETTY J. REES operated the MY

13   BOAT.
14
            11.     At all times material herein, defendant BETTY J. REES managed the MY
15
     BOAT.
16

17          12.     At all times material herein, defendant BETTY J. REES demise chartered the
18
     MY BOAT.
19
            13.     At all times material herein, defendant BETTY J. REES controlled the MY
20

21   BOAT.
22
            14.     At all material times the MY BOAT was a “vessel” within the meaning of,
23
     inter alia, the OPA, 33 U.S.C. § 2701(37).
24

25          15.     At all relevant times, the Vessel contained oil, as such term is defined under
26   the OPA, 33 U.S.C. § 2701 et seq.
27
            16.     At all times material herein, and by reason of the matters alleged in this
28   VERIFIED COMPLAINT                             3                          U.S. Department of Justice
     Case No.:                                                               Torts Branch, Civil Division
                                                               450 Golden Gate Avenue, P.O. Box 36028
                                                               San Francisco, CA 94102, (415) 436-6645
                  Case 3:19-cv-05241 Document 1 Filed 04/01/19 Page 4 of 13



 1
     Complaint, defendant BETTY J. REES is a "responsible party" within the meaning of the
 2
     Oil Pollution Act of 1990, 33 U.S.C. § 2701, et seq.
 3

 4          17.    The Vessel was a pleasure craft built in 1978 with twin 225 horsepower

 5   gasoline engines, and a fully-equipped electrical system that supported the refrigerator, hot
 6
     water unit, lights, and bilge pumps.
 7

 8
            18.    On or about March 20, 2016, while docked at the Port Orchard Yacht Club,

 9   the Vessel caught fire, causing five vessels to sink and to collectively discharge
10
     approximately 2,000 gallons of oil and marine fuel into the Sinclair Inlet, which comprises
11

12
     navigable waters of the United States.

13          19.    The United States Coast Guard Sector Puget Sound responded to the call at
14
     approximately 3:00 a.m. that a fire had broken out at the north end of the B dock of the
15
     Port Orchard Yacht Club’s marina.
16

17          20.    Sector Puget Sound arrived on scene, along with local firefighters and
18
     emergency responders. By approximately 5:00 a.m. the fire was extinguished. As a result
19
     of the fire aboard the Vessel, numerous vessels were damaged and five vessels sank,
20

21   discharging approximately 2,000 gallons of oil and marine fuel into navigable waters of
22
     the United States.
23
            21.    The United States Coast Guard (“USCG”) Federal On Scene Coordinator
24

25   (“FOSC”) established a Unified Command comprised, inter alia, of Federal and State
26   representatives to deal with the discharge of oil and fuel.
27
            22.    Over the course of several weeks, responders boomed the area, skimmed oil
28   VERIFIED COMPLAINT                        4                               U.S. Department of Justice
     Case No.:                                                               Torts Branch, Civil Division
                                                               450 Golden Gate Avenue, P.O. Box 36028
                                                               San Francisco, CA 94102, (415) 436-6645
                  Case 3:19-cv-05241 Document 1 Filed 04/01/19 Page 5 of 13



 1
     debris, and performed underwater fuel recovery operations. Divers were able to remove
 2
     125 gallons from two vessels, and the remaining fuel was determined to have discharged
 3

 4   into the surrounding waters.

 5          23.    Under the FOSC’s supervision, the owners of the various sunken vessels
 6
     hired separate salvage contractors to raise and remove the vessels from the waterway.
 7

 8
     During the salvage operations, the FOSC kept the boom in place and monitored the

 9   progress.
10
            24.    As a result of investigation into the fire, the Vessel (MY BOAT) was
11

12
     identified as the source of the fire and resulting discharge(s).

13          25.    Defendant BETTY J. REES failed to take action to respond to the incident
14
     and/or mitigate the discharge.
15
            26.    Under authority of the Clean Water Act, 33 U.S.C. § 1321 et seq., the FOSC
16

17   retained Global Diving and Salvage to conduct fuel removal and National Response
18
     Corporation Environmental Services to mitigate respond to the pollution incident and
19
     conduct removal operations.
20

21          27.    The incident was proximately caused, inter alia, by the acts, omissions, strict
22
     liability, and violations of federal construction and/or operating and/or safety regulations
23
     by the Vessel, its owner, operator, demise charterer, agents, servants, employees, and
24

25   others for whom Defendant was responsible, all within the privity and knowledge of
26   Defendant.
27
            28.    As a direct and proximate result of the pollution removal and response
28   VERIFIED COMPLAINT                         5                               U.S. Department of Justice
     Case No.:                                                                Torts Branch, Civil Division
                                                                450 Golden Gate Avenue, P.O. Box 36028
                                                                San Francisco, CA 94102, (415) 436-6645
                  Case 3:19-cv-05241 Document 1 Filed 04/01/19 Page 6 of 13



 1
     actions by and on behalf of plaintiff United States, in excess of $300,000 as expended by
 2
     and from the Oil Spill Liability Trust Fund.
 3

 4          29.    On July 15, 2017, and again on June 19, 2018, the United States Coast Guard,

 5   National Pollution Funds Center (“NPFC”), sent a bill to the Defendant for $301,269.53.
 6
            30.    The United States has made demand upon the Defendant for reimbursement
 7

 8
     for all the outstanding response costs and damages owed by the Defendant as a result of

 9   the incident sued upon herein and said monies remain unpaid.
10
            31.    As a direct and proximate result of matters alleged in the Complaint, and as
11

12
     a result of the failure of Defendant to pay the full amount due and owing pertaining to

13   pollution removal and response action, $301,269.53, or such amounts as may be proved at
14
     trial, remain due and owing to the United States, plus interest, administrative and
15
     adjudicative costs, disbursements, and statutory attorneys’ fees recoverable under OPA, 33
16

17   U.S.C. § 2715.
18
                           AS AND FOR A FIRST CAUSE OF ACTION
19
                                 OIL POLLUTION ACT OF 1990
20

21          32.     Plaintiff, United States of America, refers to and incorporates by reference
22
     as though fully set forth herein each and every foregoing paragraph of this Complaint.
23
            33.    Pursuant to the Oil Pollution Act of 1990, each responsible party for a vessel
24

25   from which oil is discharged, or which poses the substantial threat of discharge, into or
26   upon the navigable waters or adjoining shorelines or the exclusive economic zone of the
27
     United States, is strictly liable for all costs, damages, and/or disbursements specified in the
28   VERIFIED COMPLAINT                         6                               U.S. Department of Justice
     Case No.:                                                                Torts Branch, Civil Division
                                                                450 Golden Gate Avenue, P.O. Box 36028
                                                                San Francisco, CA 94102, (415) 436-6645
                     Case 3:19-cv-05241 Document 1 Filed 04/01/19 Page 7 of 13



 1
     Act.
 2
               34.    Pursuant to the Oil Pollution Act, defendant BETTY J. REES is liable to the
 3

 4   United States of America for all such costs, damages, interest, and/or disbursements, in

 5   addition to statutory attorneys’ fees allowed under OPA, as a result of the matters alleged
 6
     herein.
 7

 8
                           AS AND FOR A SECOND CAUSE OF ACTION
                                OIL POLLUTION ACT OF 1990
 9

10
               35.    Plaintiff, United States of America, refers to and incorporates by reference

11   as though fully set forth herein each and every foregoing paragraph of this Complaint.
12
               36.    Pursuant to the Oil Pollution Act of 1990, the Fund shall be subrogated to all
13
     rights, claims and causes of action of claimants to whom it has paid compensation.
14

15             37.    As a result of the OPA Incidents described herein, the Fund may incur costs,
16
     damages, and/or disbursements by reason of claims for removal costs and damages brought
17
     against it under the Oil Pollution Act of 1990.
18

19             38.    Pursuant to the Oil Pollution Act, defendant BETTY J. REES is liable to the
20
     United States of America for all such costs, damages, and/or disbursements which may be
21
     sustained by the Fund, in addition to statutory attorneys’ fees allowed under OPA, as a
22

23   result of the matters alleged herein.
24
                            AS AND FOR A THIRD CAUSE OF ACTION
25                               OIL POLLUTION ACT OF 1990
26             39.    Plaintiff, United States of America, refers to and incorporates by reference
27
     as though fully set forth herein each and every foregoing paragraph of this Complaint.
28   VERIFIED COMPLAINT                          7                               U.S. Department of Justice
     Case No.:                                                                 Torts Branch, Civil Division
                                                                 450 Golden Gate Avenue, P.O. Box 36028
                                                                 San Francisco, CA 94102, (415) 436-6645
                  Case 3:19-cv-05241 Document 1 Filed 04/01/19 Page 8 of 13



 1
            40.    Pursuant to the Oil Pollution Act of 1990, 33 U.S.C. § 2717(f)(2), the United
 2
     States is entitled to, and hereby seeks, a declaratory judgment that is binding in any
 3

 4   subsequent action or actions against defendant BETTY J. REES that said defendant is

 5   liable for removal costs and damages in any such subsequent action or actions.
 6
                        AS AND FOR A FOURTH CAUSE OF ACTION
 7                               28 U.S.C. § 3001, et seq.
 8
            41.    Plaintiff, United States of America, refers to and incorporates by reference
 9

10
     as though fully set forth herein each and every foregoing paragraph of this Complaint.

11          42.    Despite the liability, including strict liability, of defendant to the United
12
     States, all as alleged in this verified Complaint, on information and belief defendant
13
     BETTY J. REES, in breach of law, including, but not limited to, in violation of the
14

15   provisions of the Federal Debt Collection Procedures Act, 28 U.S.C. § 3001 et seq., has,
16
     inter alia, instead of discharging debts owed to the United States, transferred, sold, spun
17
     off, and assigned assets so as to prejudice and cause irreparable harm to the United States.
18

19          43.    Despite the liability, including strict liability, of defendant to the United
20
     States, all as alleged in this verified Complaint, on information and belief defendant
21
     BETTY J. REES, in breach of law, may hereafter transfer, sell, spin off, and assign, or
22

23   attempt to transfer, sell, spin off, and assign her assets, including real property, so as to
24
     prejudice and cause irreparable harm to the United States.
25
            44.    All such prior and future actions as alleged in the foregoing paragraphs have
26

27   caused damages, and will cause damages, to the United States in an amount to be

28   VERIFIED COMPLAINT                        8                               U.S. Department of Justice
     Case No.:                                                               Torts Branch, Civil Division
                                                               450 Golden Gate Avenue, P.O. Box 36028
                                                               San Francisco, CA 94102, (415) 436-6645
                     Case 3:19-cv-05241 Document 1 Filed 04/01/19 Page 9 of 13



 1
     established according to proof at trial.
 2
               45.    All such future actions as alleged in the foregoing paragraphs will continue
 3

 4   to cause irreparable harm to the United States. As a result of the foregoing, defendant

 5   BETTY J. REES shall, pursuant to law and statute, be enjoined from further transferring,
 6
     selling, spinning off, and assigning, or attempting to transfer, sell, spin off, and assign, their
 7

 8
     assets, including real property, so as to prejudice and cause irreparable harm to the United

 9   States.
10
                          AS AND FOR A SEVENTH CAUSE OF ACTION
11                   (PRIORITY OF GOVERNMENT CLAIMS, 31 U.S.C. § 3713)
12
               46.    Plaintiff, United States of America, refers to and incorporates by reference
13
     as though fully set forth herein each and every foregoing paragraph of this Complaint.
14

15             47.    Despite the liability, including strict liability, of defendant to the United
16
     States, all as alleged in this verified Complaint, on information and belief defendant
17
     BETTY J. REES, in breach of law, has, instead of discharging debts owed to the United
18

19   States, transferred, sold, spun off, and assigned assets so as to prejudice and cause
20
     irreparable harm to the United States.
21
               48.    Despite the liability, including strict liability, of defendant to the United
22

23   States, all as alleged in this verified Complaint, on information and belief defendant
24
     BETTY J. REES, in breach of law, including, but not limited to, may hereafter transfer,
25
     sell, spin off, and assign, or attempt to transfer, sell, spin off, and assign her assets,
26

27   including proceeds of insurance, so as to prejudice and cause irreparable harm to the United

28   VERIFIED COMPLAINT                          9                                U.S. Department of Justice
     Case No.:                                                                  Torts Branch, Civil Division
                                                                  450 Golden Gate Avenue, P.O. Box 36028
                                                                  San Francisco, CA 94102, (415) 436-6645
                     Case 3:19-cv-05241 Document 1 Filed 04/01/19 Page 10 of 13



 1
     States.
 2
               49.     All such prior and future actions as alleged in the foregoing paragraphs have
 3

 4   caused damages, and will cause damages, to the United States in an amount to be

 5   established according to proof at trial.
 6
               50.     All such future actions as alleged in the foregoing paragraphs will continue
 7

 8
     to cause irreparable harm to the United States. Pursuant to law and statute, defendant

 9   BETTY J. REES and her officers, servants, employees, representatives, agents, fiduciaries,
10
     or other individuals and entities acting on her behalf or with her authorization, are required
11

12
     to discharge their foregoing debt to the United States prior to discharging any other debt or

13   payment.
14
               51.     To the extent that defendant BETTY J. REES, and/or her officers, servants,
15
     employees, representatives, agents, fiduciaries, or other individuals and entities acting on
16

17   her behalf or with her authorization, have discharged claims or debts to any other person
18
     or entity other than the United States, or in the future discharge claims or debts to any
19
     person or entity other than the United States in contravention of, inter alia, 31 U.S.C. §
20

21   3713, defendant BETTY J. REES, and/or her officers, servants, employees,
22
     representatives, agents, fiduciaries, or other individuals and entities acting on her behalf or
23
     with her authorization, are liable to the United States for the amount of any such payments.
24

25             52.     With respect to any payments in contravention of 31 U.S.C. § 3713, and
26   pursuant to 31 U.S.C. § 3713(b), any and all officers, servants, employees, representatives,
27
     agents, fiduciaries, or other individuals and entities making such payments are personally
28   VERIFIED COMPLAINT                          10                               U.S. Department of Justice
     Case No.:                                                                  Torts Branch, Civil Division
                                                                  450 Golden Gate Avenue, P.O. Box 36028
                                                                  San Francisco, CA 94102, (415) 436-6645
                  Case 3:19-cv-05241 Document 1 Filed 04/01/19 Page 11 of 13



 1
     liable to the United States for the amount of any such payments.
 2
            53.     The United States reserves the right to amend this Complaint to add
 3

 4   additional claims, causes of action, and parties, including, but not limited to, in their

 5   individual capacity, any and all officers, servants, employees, representatives, agents,
 6
     fiduciaries, or other individuals and entities who, in contravention of 31 U.S.C. § 3713(a)
 7

 8
     and (b), have already discharged, or in the future discharge claims or debts to any person

 9   or entity other than the United States.
10
            WHEREFORE, the United States of America prays as follows:
11

12          1.      That United States of America be granted judgment against BETTY J. REES,
13
     pursuant to the complaint of the United States herein;
14

15          2.      That the United States of America be granted declaratory judgment against
16
     BETTY J. REES, for removal costs or damages binding on any subsequent action or
17
     actions to recover further removal costs or damages, plus interest, costs, disbursements,
18

19   and attorneys' fees;
20
            3.      The United States expressly reserves the right to amend this complaint to add
21
     parties and/or causes of action, as may be necessary;
22

23          4.      For such other relief as the Court deems just and proper in the premises.
24
     Dated: April 1, 2019                       JOSEPH H. HUNT
25                                              Assistant Attorney General
                                                R. MICHAEL UNDERHILL
26
                                                Attorney in Charge
27                                              West Coast Office, Torts Branch, Civil Division
28   VERIFIED COMPLAINT                        11                              U.S. Department of Justice
     Case No.:                                                               Torts Branch, Civil Division
                                                               450 Golden Gate Avenue, P.O. Box 36028
                                                               San Francisco, CA 94102, (415) 436-6645
              Case 3:19-cv-05241 Document 1 Filed 04/01/19 Page 12 of 13



 1
                                        U.S. Department of Justice
 2
                                        /s/ Vickey L. Quinn
 3                                      VICKEY L. QUINN
 4                                      Trial Attorney
                                        West Coast Office, Torts Branch, Civil Division
 5                                      U.S. Department of Justice
 6                                      P.O. Box 36028
                                        450 Golden Gate Avenue, Room 7-5395
 7                                      San Francisco, CA 94102-3463
 8
                                        Phone: (415) 436-6645
                                        Email: vickey.l.quinn@usdoj.gov
 9

10
                                        Of Counsel
11
                                        HELKEI HEMMINGER
12                                      National Pollution Funds Center
                                        United States Coast Guard
13

14                                      Attorneys for Plaintiff
                                        United States of America
15

16

17

18

19

20

21

22

23

24

25

26

27

28   VERIFIED COMPLAINT                12                              U.S. Department of Justice
     Case No.:                                                       Torts Branch, Civil Division
                                                       450 Golden Gate Avenue, P.O. Box 36028
                                                       San Francisco, CA 94102, (415) 436-6645
                 Case 3:19-cv-05241 Document 1 Filed 04/01/19 Page 13 of 13



 1                                          VERIFICATION
 2
             Vickey L. Quinn says:
 3
             I am one of the attorneys for plaintiff, United States of America, herein, and make this
 4

 5   verification by authority for and on its behalf. I have read the foregoing Complaint, know the

 6   contents thereof, and from information officially furnished to me believe the same to be true.
 7
             I verify under penalty of perjury, in accordance with 28 U.S.C. § 1746, that the foregoing
 8
     is true and correct.
 9
     Dated: April 1, 2019                         s/Vickey L. Quinn
10
                                                  VICKEY L. QUINN
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   VERIFIED COMPLAINT                          13                                U.S. Department of Justice
     Case No.:                                                                   Torts Branch, Civil Division
                                                                   450 Golden Gate Avenue, P.O. Box 36028
                                                                   San Francisco, CA 94102, (415) 436-6645
                                         Case 3:19-cv-05241 Document 1-1 Filed 04/01/19 Page 1 of 2
JS 44 (Rev. 02/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    BETTY J. REES, formerly known as BETTY J. WIGHT

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Kitsap, WA
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Vickey L. Quinn, Trial Attorney
United States Dept. of Justice
450 Golden Gate Ave., 7-5395, San Francisco, CA 94102

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           33 U.S.C. s 2701, et seq.; 28 U.S.C. s 3001, et seq.; 31 U.S.C. s 3713
VI. CAUSE OF ACTION Brief description of cause:
                                           Recovery of costs incurred to remediate oil spill and potential discharge of oil into waters of the United States
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         301,269.53                               JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
04/01/2019                                                              s/ Vickey L. Quinn
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
JS 44 Reverse (Rev. 02/19)     Case 3:19-cv-05241 Document 1-1 Filed 04/01/19 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
         NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
         statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.


Date and Attorney Signature. Date and sign the civil cover sheet.
                         Case 3:19-cv-05241 Document 1-2 Filed 04/01/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District
                                                    __________      of Oregon
                                                               District of __________

             UNITED STATES OF AMERICA                                )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
     BETTY J. REES, formerly known as BETTY J.                       )
                      WIGHT                                          )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Betty J. Rees
                                           3917 N. 29th Street
                                           Tacoma, WA 98407




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Vickey L. Quinn
                                           U.S. Dept. of Justice
                                           Aviation, Space & Admiralty Litigation
                                           450 Golden Gate Ave., 7th Floor-Suite 5395, P.O. Box 36028
                                           San Francisco, CA 94102


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                           Case 3:19-cv-05241 Document 1-2 Filed 04/01/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
